Case: 14-10199   Date Filed: 08/18/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10199
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 7:13-cv-00020-HL



PENELOPE EDWARDS-CONRAD, MD,

                                       Plaintiff-Counter Defendant-Appellant,

                                 versus

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY,

                                       Defendant-Counter Claimant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (August 18, 2014)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
                Case: 14-10199       Date Filed: 08/18/2014       Page: 2 of 3


       Penelope Edwards-Conrad, proceeding pro se, appeals the district court’s

dismissal of her civil complaint without prejudice under Federal Rule of Civil

Procedure 41(b) for failure to comply with a court order. After the district court

dismissed the complaint, appellee Massachusetts Mutual Life Insurance Company

voluntarily dismissed its counterclaim without prejudice and the court entered a

final judgment dismissing the case.

       Typically, “partial adjudication on the merits, followed by a voluntary

dismissal without prejudice of a pending claim, does not effectively terminate the

litigation and, therefore, does not satisfy the finality requirement of 28 U.S.C. §

1291.” CSX Transp., Inc. v. City of Garden City, 235 F.3d 1325, 1327 (11th Cir.

2000) (citing Ryan v. Occidental Petroleum Corp., 577 F.2d 298, 302–03 (5th Cir.

1978)1). However, the Ryan rule does not apply here because “there was no

attempt to manufacture [appellate] jurisdiction[,] . . . [and] the plaintiff/appellant

stands to lose all right to appeal if the rule of Ryan applies.” CSX Transp., Inc.,
235 F.3d at 1329. The circumstances we face warrant jurisdiction.

       We review dismissals under Federal Rule of Civil Procedure 41(b) for abuse

of discretion. Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir.

1999) (per curiam). “While we read briefs filed by pro se litigants liberally, issues


       1
          In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), we
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.
                                                2
              Case: 14-10199     Date Filed: 08/18/2014    Page: 3 of 3


not briefed on appeal . . . are deemed abandoned.” Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (per curiam) (citation omitted). “A passing reference to

an issue in a brief is not enough, and the failure to make arguments and cite

authorities in support of an issue waives it.” Hamilton v. Southland Christian Sch.,

Inc., 680 F.3d 1316, 1319 (11th Cir. 2012). Additionally, we do not address

arguments raised for the first time in a reply brief. Timson, 518 F.3d at 874.

      We conclude that Edwards-Conrad abandoned any challenge to the dismissal

of her complaint by failing to offer any legal argument or citation to authority in

her initial brief. Accordingly, we affirm the district court’s order and judgment.

      AFFIRMED.




                                          3